DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Pertz et al. for a “self-service modular drop safes with technology shelf replacement capability” filed July 20, 2021 has been examined.  
 
This application is a DIV of 17/003,120 filed August 26, 2020, now US# 11,164,412.
 This application claims benefit of application number 62/898,868, which is filed on September 11, 2019.
 
 Claims 1-14 are pending.

Drawings

The drawings were received on November 30, 2021.  These drawings are replaced Figures 1, 2, 8, 10, 14A, 14B, 16A and 16B.

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because this utility application contains a photograph of a view that is capable of being illustrated as a line drawing (See Figures 16C to 18B). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
 
 Specification
The disclosure is objected to because of the following informalities: Under cross references to related applications CON status needs to be updated.  Serial number 17/003,120 filed August 26, 2020, now US# 11,164,412.

Claim Objections
Claim 6 is objected to because of the following informalities:  the acronym “RFID” and “IDs” are not defined by the claim.  An appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the acronym “RFID” and “IDs” are not defined by the claim.  An appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1, the phrase “a modular drop safe” in line 3 is confusing and unclear.  Any different between the “a modular drop safe” in line 1 of the preamble with “a modular drop safe” in line 3?  Examiner believes they both are the same modular drop safe.  The “a modular drop safe” in line 3 should be “the modular drop safe”.

In claim 8, the phrase “technology cabinet” in line 7 is confusing and unclear.  Any different between the “technology cabinet” in line 1 of the preamble with “a modular technology cabinet” in line 3?  Examiner believes they both are the same modular drop safe.  “a modular technology cabinet” in line 7 should be “the technology cabinet”.

Art rejection is applied as best understood in light of the rejection under 35 U.S.C. 112 discussed above.

Referring to claims 2-7 and 9-14 are rejected as being dependent upon a rejected Claims 1 and 8 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Douglass et al. (Pub. No. 2014/0014719) in view of Do et al. (US# 6,206,284).

Referring to Claim 1, Douglass et al. disclose a method of replacing a technology cabinet (12) of a modular drop safe (10) (page 1 paragraphs 0014 to 0018; see Figures 2, 3, 6, and 13 to 21); the method comprising: 
servicing the (a) modular drop safe that includes a modular chassis (40), a modular door (50), and a modular technology cabinet (12) (page 3 paragraphs 0053 to 0059; see Figures 2 and 3), 
the chassis (40) having a set of walls (46, 48 and 42) defining an internal storage space and adapted to receive and contain within the internal storage space a thing of value (i.e. chest 40 includes a chest housing 44 including a top wall 46 having an upper surface 48 outside of the secure area 42. Top housing 12 is supported on the chest 40 such that the secure area 42 is generally below the interior area 20) (page 3 paragraph 0059; see Figure 3), 
the door (50) being coupled to a front of the chassis (40), movable between open and closed positions, and having a plurality of functional devices including at least a digital lock, the internal storage space of the chassis (40) being inaccessible when the door (50) is in the closed position (i.e. chest 40 also includes a chest door 50 that is movably mounted in supporting connection with the housing. Chest door 50, shown in the closed position in FIG. 4 and in an open condition in FIG. 5, is generally closed to secure the contents of the chest 40. In this exemplary embodiment, the chest door 50 is used to close a first opening 52 at a first end 54 of the chest housing 44. In other embodiments the chest opening and door may have other configurations. In the exemplary embodiment, chest door 50 includes a first device opening 56 therethrough and cooperates with mechanisms inside and outside the chest for passing currency or other items between a customer and devices located inside the chest 40) (page 3 paragraph 0060; see Figure 3), and 
the technology cabinet (12) removably coupled to an exterior of the chassis (40), the technology cabinet (12) including at least a processor (33) adapted to provide control data to at least one of the functional devices within the door (12) (i.e. the currency dispensing mechanism 64 is operative responsive to the processor 33 to pick currency sheets from a stack of sheets 66 housed in one or more canisters 68) (column 4 paragraphs 0061-0063; see Figure 3),
the technology cabinet (12) adapted to provide a source of power to at least one of the functional devices during use of the modular drop safe (10) (page 8 paragraph 0130; see Figures 16-17),
the drop safe (10) further having a set of cables (327) connected between the technology cabinet (18) and the door (50) to facilitate providing control data and power from the technology cabinet (18) to at least one of the functional devices within the door (50) (i.e. processor case 324 is in supporting connection with top wall 316 of chest housing 314. Processor case 324 includes a first functional side 326 that is operable to establish connections, such as through cable 327, from the various banking machine components) (page 8 paragraphs 0130-131; see Figures 16 and 17), 
servicing the modular drop safe comprising: 
physically removing the technology cabinet (12) from the chassis (40) (i.e. in order to easily access first functional side 326 for servicing or connecting cables, it is advantageous to orient processor case 324 so that the first functional side 326 is substantially perpendicular to the first side wall 328, facing the front opening of the machine) (page 8 paragraphs 131-133; see Figures 16 and 17); 
disconnecting the set of cables (327) between the technology cabinet (12) and the door (50) (i.e. when the rollout tray 330 is in the extended position, the upper banking machine components supported thereon are readily accessible for service. Likewise, the cable connections and any processor components carried on the processor case are accessible for service.  The step of servicing the processor component may include connecting or disconnecting cables or connections, adding or replacing components such as circuit cards, performing diagnostic tests and other functions to facilitate operation of the automated banking machine) (page 8 paragraph 133; page 9 paragraph 0136; see Figures 16 and 17); 
connecting the set of cables (327) between a new technology cabinet (320) and the door (50) (i.e. servicing banking machine components of an automated banking machine, a rollout tray 80 mounted in supporting connection with a top housing 320 is extended from a retracted position so that the rollout tray extends through a front opening in the top housing 320. The method includes disengaging any locking mechanisms that operate to retain the rollout tray 80 in the retracted position.  The step of servicing the processor component may include connecting or disconnecting cables or connections, adding or replacing components such as circuit cards, performing diagnostic tests and other functions to facilitate operation of the automated banking machine) (page 8 paragraph 0134; page 9 paragraphs 0136, 0142; see Figures 16 and 17); 
coupling the new technology cabinet (320) to the chassis (page 8 paragraph 0134; page 9 paragraph 0136; see Figures 16 and 17); 
and initializing the new technology cabinet (320) to enable the modular drop safe (10) to function wherein the new technology cabinet is able to provide control data to at least said one of the functional devices within the door (50) and to provide a source of power to at least one of the functional devices (i.e. processor case 324 is in supporting connection with top wall 316 of chest housing 314. Processor case 324 includes a first functional side 326 that is operable to establish connections, such as through cable 327, from the various banking machine components. Other processor components, including but not limited to circuit cards having various functions, additional processors, drives (CD, DVD, floppy), power supplies, memory, or encryption cards, may be carried on or within processor case 324. Such components may also be accessed, removed and/or replaced and routine maintenance performed through access to the functional side of the processor case) (page 8 paragraphs 0130-0134; page 9 paragraphs 0136-0142; see Figures 16 and 17).
However, Douglass et al. did not explicitly disclose the door includes at least a digital lock.
In the same field of endeavor of an enclosure for a banking system, Do et al. disclose a door (10b) of an ATM includes a digital lock (i.e. a door member 10b may be locked closed by a conventional locking mechanism (not shown), such as a key-operated sliding bolt, a code-actuated lock, a combination lock, etc.) (column 3 lines 10 to 13; see Figure 2). 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the locking mechanism on the door of the ATM taught by Do et al. in the door of the automatic teller machine for maintaining and service of the top housing of Douglass et al. because having the locking mechanism on the door would provide a secure and convenient to operate the top housing of the ATM.

Referring to Claim 2, Douglass et al. in view of Do et al. disclose the method of claim 1, Douglass et al. disclose wherein the steps of physically removing the technology cabinet (50) from the chassis (40), disconnecting the set of cables (327) between the technology cabinet (50) and the door (50) (i.e. the step of servicing banking machine components of an automated banking machine, a rollout tray 80 mounted in supporting connection with a top housing 320 is extended from a retracted position so that the rollout tray extends through a front opening in the top housing 320. The method includes disengaging any locking mechanisms that operate to retain the rollout tray 80 in the retracted position.  The step of servicing the processor component may include connecting or disconnecting cables or connections, adding or replacing components such as circuit cards, performing diagnostic tests and other functions to facilitate operation of the automated banking machine) (page 8 paragraph 0134; page 9 paragraphs 0136, 0142; see Figures 16 and 17), 
connecting the set of cables between the new technology cabinet (320) and the door, and coupling the new technology cabinet to the chassis are all carried out without the door being moved to the open position and without any need to access the internal storage space of the chassis (i.e. the step of servicing the processor component may include connecting or disconnecting cables or connections, adding or replacing components such as circuit cards, performing diagnostic tests and other functions to facilitate operation of the automated banking machine) (page 9 paragraphs 0136, 0142; see Figures 16 and 17).

Referring to Claim 3, Douglass et al. in view of Do et al. disclose the method of claim 1, Douglass et al. disclose wherein the modular drop safe (10) being serviced has the set of cables (327) extending from the door (50) from within the internal storage space of the chassis (40) and extending from within the internal storage space via an opening (350) in the chassis (40) to the technology cabinet (12) (i.e. the ATM can include connections and/or cables that extend between the processor case and lower banking machine components that are generally housed within the secure chest. The chest housing may include various openings 350 through the walls to accommodate the connections and/or cables (FIGS. 10-11 and 17). When the processor case is in the service position, the connections can be readily established, maintained and/or changed) (page 7 paragraph 0116; see Figures 10 and 16-17).

Referring to Claim 7, Douglass et al. in view of Do et al. disclose the method of claim 1, Douglass et al. disclose wherein: the technology cabinet (12) of the modular drop safe (10) being serviced is coupled to a top of the chassis (40) via at least one slidable mounting rail (84) (i.e. the machine 10 further includes a rollout tray 80. Rollout tray 80 is movably mounted in supporting connection with slides 84. The slides 84 enable movement of the rollout tray 80 between the extended position shown in FIG. 2 and a retracted position within the interior area 20 of the top housing 12) (page 4 paragraph 0066; see Figure 2);
the step of physically removing the technology cabinet from the cabinet comprising sliding the technology cabinet, via the slidable mounting rail, from a position fully on the chassis to a position fully off the chassis (i.e. the two horizontally-disposed members 483, 484 are slideable members adapted to enable the fascia 486 to be moved away from the front opening 422 of the housing 412. Further, the fascia 486, when moved away from the front opening 422, cooperates with the housing 412 and the two horizontally-disposed members 483, 484 to define a space which may be at least partially occupied by a servicer 402 while servicing the machine 410. Various serviceable components, generally identified in FIG. 18 as components 450-455, may be supported by the fascia 486, the housing 412, the chest 440, or combinations thereof) (page 9 and 10; paragraph 0153; see Figures 16-18); and
the step of coupling the new technology cabinet to the chassis comprising installing the new technology cabinet to the slidable mounting rail and sliding, via the slidable mounting rail, the new technology cabinet to a position fully on the chassis (i.e. the user fascia is supported by two horizontally disposed extendable and retractable slide assemblies connected to the housing, wherein the slide assemblies allow the user fascia to be manually moved between an inner position located adjacent the housing and an outer position located away from the housing.  wherein the slides are extendable and retractable relative to the housing, wherein extension of the slides causes the user fascia to be moved away from the housing, wherein retraction of the slides causes the user fascia to be moved toward the housing) (page 2 paragraph 0022; page 10 paragraphs 0153 to 0157; see Figures 16 to 21).

Referring to claims 8-10 and 14, Douglass et al. in view of Do et al. disclose a modular drop safe with replaceable technology cabinet, although different in scope from the claims 1-3 and 7, the claims 8-10 and 14 contains similar limitations in that the claims 1-3 and 7 already addressed above therefore claims 8-10 and 14 are also rejected for the same reasons given with respect to claims 1-3 and 7, respectively.
  
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Douglass et al. (Pub. No. 2014/0014719) in view of Do et al. (US# 6,206,284) as applied to claims 1 and 8, and in view of Crews et al. (Pub. No. US2014/0107836). 


Referring to Claim 4, Douglass et al. in view of Do et al. disclose the method of claim 1, however, Douglass et al. in view of Do et al. did not explicitly disclose wherein re-initializing the technology cabinet comprises:
ascertaining, by the processor of the technology cabinet, identities of all functional devices within the new door;
communicating, by the technology cabinet to a remote central server, the ascertained identities of all the functional devices within the door; and
receiving, by the technology cabinet from the central server, program code adapted to enable the technology cabinet to control each of the functional devices within the new door.
In the same field of endeavor of configuring an enclosure, Crews et al. disclose that wherein re-initializing the technology cabinet comprises:
ascertaining, by the processor of the technology cabinet, identities of all functional devices within the new door;
communicating, by the technology cabinet to a remote central server, the ascertained identities of all the functional devices within the door; and
receiving, by the technology cabinet from the central server, program code adapted to enable the technology cabinet to control each of the functional devices within the new door (i.e. a remote server operated by the remote servicer receiving this information may be programmed to compare or otherwise analyze the software items to the most current software for the particular type of machine and/or machine network or operator, or to analyze such software for malfunctions. The remote system may alternatively or in addition check to determine whether the software copies indicated are licensed for use on the particular machine. This may be done based on receipt of data stored in machine memory that identifies the particular machine. Upon determining that corrections, enhancements, or other desirable changes and/or one or more items of software at the machine may be provided, the server may be enabled to download the changes or one or more complete software items to the controller in the machine. The controller operates to store the downloaded software in local memory) (page 19 paragraphs 190 to 0193) in order to verify software upgrade on the ATM.
 At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the remote server may alternatively or in addition check to determine whether the software copies indicated are licensed for use on the particular machine or identify the particular machine taught by Screws et al. in the flexible configuration and maintenance service of the automatic teller machine of Douglass et al. because having the remote server checking to determine whether the software copies indicated are licensed for use on the particular machine would provide a secure operation when upgrading in the ATM.

Referring to claim 11 recites the limitations of claim 4 and therefore rejected on the same obvious basis above.

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Douglass et al. (Pub. No. 2014/0014719) in view of Do et al. (US# 6,206,284) as applied to claims 1 and 8, and in view of Rifkin (US# 5,814,797). 


Referring to Claim 5, Douglass et al. in view of Do et al. disclose the method of claim 1, however, Douglass et al. in view of Do et al. did not explicitly disclose wherein the technology cabinet of the modular drop safe being serviced includes a reader adapted to identify bags placed within the internal storage space of the chassis.
In the same field of endeavor of an enclosure for banking system, Rifkin discloses that wherein the technology cabinet of the modular drop safe (15)  (bank vault) being serviced includes a reader (16) (transceiver) adapted to identify bags placed within the internal storage space of the chassis (i.e. installed in vault 15 is a powered transceiver 16 provided with an antenna adapted to transmit a radio-frequency interrogation signal in a limited range of a few feet in a confined radiation field 17 within the vault. When bag 10 is inserted in inlet hopper 13 and drops through chute 14 into vault 15, then in the course of its transit bag 10 passes through field 17. In doing so its transponder tag 11 intercepts the interrogation signal from the transceiver and sends back to the transceiver the coded signal identifying the bag.  Each coded signal received by transceiver 16 is in digital form and assigns a number to the bag. The coded signal received by the transceiver, each time a bag passes through field 17, is supplied to a digital computer 18 placed outside vault 15. Computer 18 is provided with a memory in which is digitally stored all of the numbers identifying the depository bags distributed by the bank) (column 3 lines 28 to 44; see Figures 1 and 2) in order to log depository transactions.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the transceiver built in the bank vault to receive the coded signal from the transponder tag of the bag to store all of the numbers identifying the depository bag distributed by the bank taught by Rifkin in the flexible configuration and maintenance service of the automatic teller machine of Douglass et al. in view of Do et al. because having the transceiver built in the bank vault to receive the coded signal from the transponder tag of the bag would provide a secure operation with tracking record of each transaction when using in the ATM.

Referring to Claim 6, Douglass et al. in view of Do et al. and in view of Rifkin disclose the method of claim 5, Rifkin discloses the reader (16) is an RFID reader and the chassis of the modular drop safe (15) being serviced includes, placed within the internal storage space, at least one RFID antenna coupled to the RFID reader via an antenna cable, the RFID reader and the RFID antenna collectively adapted to ascertain IDs of RFID tags placed within the internal storage space of the chassis (i.e. installed in vault 15 is a powered transceiver 16 provided with an antenna adapted to transmit a radio-frequency interrogation signal in a limited range of a few feet in a confined radiation field 17 within the vault. When bag 10 is inserted in inlet hopper 13 and drops through chute 14 into vault 15, then in the course of its transit bag 10 passes through field 17. In doing so its transponder tag 11 intercepts the interrogation signal from the transceiver and sends back to the transceiver the coded signal identifying the bag.  Each coded signal received by transceiver 16 is in digital form and assigns a number to the bag. The coded signal received by the transceiver, each time a bag passes through field 17, is supplied to a digital computer 18 placed outside vault 15. Computer 18 is provided with a memory in which is digitally stored all of the numbers identifying the depository bags distributed by the bank.  When the number of a detected bag is fed from transceiver 16 into computer 18, this number is checked against the stored numbers and when a match is found, the bag number and the time and date at which the bag identified by this number is deposited in the vault is entered and stored in the computer) (column 3 lines 28 to 50; see Figures 1 and 2); and 
Douglass et al. disclose the step of disconnecting further comprises disconnecting the antenna cable between the RFID reader in the technology cabinet and the at least one RFID antenna in the chassis (i.e. the step of servicing the processor component may include connecting or disconnecting cables or connections, adding or replacing components such as circuit cards, performing diagnostic tests and other functions to facilitate operation of the automated banking machine) (page 8 paragraph 0134; page 9 paragraphs 0136, 0142; see Figures 16 and 17); 
and the step of connecting further comprises connecting the antenna cable between the RFID reader and the at least one RFID antenna (i.e. processor case 324 is in supporting connection with top wall 316 of chest housing 314. Processor case 324 includes a first functional side 326 that is operable to establish connections, such as through cable 327, from the various banking machine components. Other processor components, including but not limited to circuit cards having various functions, additional processors, drives (CD, DVD, floppy), power supplies, memory, or encryption cards, may be carried on or within processor case 324. Such components may also be accessed, removed and/or replaced and routine maintenance performed through access to the functional side of the processor case) (page 8 paragraphs 0130-0134; page 9 paragraphs 0136-0142; see Figures 16 and 17).

Referring to claims 12 and 13 recite the limitations of claims 5-6 and therefore rejected on the same obvious basis above.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684